                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



       Vincent R. Griffin,                                     Case No. 3:17-cv-01051

                        Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

       John Coleman, et al.,

                        Defendants




                                     BACKGROUND AND HISTORY


       Pro se Plaintiff Vincent R. Griffin filed this action under 42 U.S.C. § 1983 against Toledo

Correctional Institution (“ToCI”) Warden John Coleman, the ToCI Deputy Warden of Operations,

the ToCI Deputy Warden of Special Services, and ToCI Sergeant Ronni Morton. In the Complaint,

Plaintiff alleges the Defendants obstructed justice when his legal mail was not properly processed,

subjected him to cruel and unusual punishment, denied him proper medical and or dental care, and

did not assist him with legal research. He seeks monetary damages.


       Plaintiff’s Complaint and Memorandum in Support of Claims do not contain many facts,

making it more difficult for me to understand the basis for his claims. He lists four claims in his

Complaint.


       For his first claim, Plaintiff states:
                Obstruction of Justice, by means of theft, trashing, holding and
                alleged fraud and or forgery of legal court orders or judgment entry.
                These components is and was being used by staff for the Ohio prison
                system as well as Court clerks in the Ohio courts and federal dist. ct.
                in Columbus, Ohio by way of (Moe) bribed employees on both ends
                (in concert) via Griffin’s legal mail.
(Doc. No. 1 at 4). The explanation he provides in his Memorandum is no better stated. He alleges

he has ignored improprieties in receiving legal and regular mail at ToCI. He indicates he filed a

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 in this Court on September 16, 2015.

This Court transferred the Petition to the Southern District of Ohio because the court in which

Plaintiff was convicted is in the Southern Ohio judicial district. He objects to the transfer because

he believes there was fraud in another case he filed in the Southern District of Ohio. He contends

that in 2011 his legal files were lost or destroy in a transfer between prisons. He indicates that with

respect to Ohio Supreme Court Case No. 2013-1899, ToCI, the prosecutor and the clerk at the

Supreme court conspired to time bar his Petition. The Court docket in that case indicates Plaintiff

filed an Original Action in Procedendo. It was dismissed because Plaintiff did not file an affidavit as

required by Ohio revised Code § 2969.25.


        For his second claim, Plaintiff alleges he was denied outside recreation and regular showers

for thirty days. In the Memorandum, he indicates he was placed in disciplinary segregation for

throwing a tray at a corrections officer.


        In his third claim, Plaintiff alleges he was denied proper medical and or dental care. He does

not elaborate on any medical issue for which he was denied treatment. He does claim he had a

dental appointment on May 9, 2017, but Corrections Officer Dusa refused to release him from his

cell in segregation to go to the appointment because another officer was supposed to come to the

unit to escort Plaintiff. Plaintiff was eventually able to go to his appointment later that day.


        Finally, Plaintiff states, without explanation, that the librarian is harassing him and

obstructing justice through the school principle who is acting through the Deputy Warden of Special
                                                    2
Services. He indicates he is receiving legal books and cases without any real cooperation, and “these

individuals know [his] plight.” (Doc. No. 1).


                                         STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        As an initial matter, Plaintiff does not assert any claims against the Defendants in the

Complaint. He cannot establish the liability of any Defendant absent a clear showing that the
                                                     3
Defendant was personally involved in the activities which form the basis of the alleged

unconstitutional behavior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Mullins v. Hainesworth, No. 95-

3186, 1995 WL 559381 (6th Cir. Sept. 20, 1995). The Complaint does not contain any factual

allegations connecting the Warden, the Deputy Warden of Operations, the Deputy Warden of

Special Services or Sergeant Morton to any of Plaintiff’s claims for relief.


        In addition, Plaintiff fails to state a claim upon which relief may be granted. In his first

claim, he objects to this Court’s transfer of his habeas petition to the Southern District of Ohio

District Court and complains of irregularities in the prison mail at ToCI and the Ohio Supreme

Court. He asserts claims for obstruction of justice, theft, fraud, and forgery. None of these

supports a federal cause of action.


        Similarly, in his fourth cause of action Plaintiff claims the librarian is harassing him and

obstructing justice. Aside from the fact that the librarian is not a Defendant in this action, he has

not alleged any facts to indicate what she is doing. At best, this cause of action is stated solely as a

legal conclusion, which is not sufficient to state a claim. Iqbal, 556 U.S. at 678.


        Plaintiff’s second and third claims could be liberally construed to be asserted under the

Eighth Amendment. The Eighth Amendment imposes a constitutional limitation on the power of

the states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981).

The Eighth Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per

curiam) (quoting Rhodes, 452 U.S. at 346).


        The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework for

courts to use when deciding whether certain conditions of confinement constitute cruel and unusual

punishment prohibited by the Eighth Amendment. A Plaintiff must first plead facts which, if true,
                                                    4
establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in

response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

Routine discomforts of prison life do not suffice. Id. Only deliberate indifference to serious

medical needs or extreme deprivations regarding the conditions of confinement will implicate the

protections of the Eighth Amendment. Id. at 9. A plaintiff must also establish a subjective element

showing the prison officials acted with a sufficiently culpable state of mind. Id. Deliberate

indifference is characterized by obduracy or wantonness, not inadvertence or good faith error.

Whitley v. Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated solely on negligence. Id. A

prison official violates the Eighth Amendment only when both the objective and subjective

requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994)


         Plaintiff does not satisfy the objective component of an Eighth Amendment claim. The

Eighth Amendment is only concerned with “deprivations of essential food, medical care, or

sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348

(citation omitted). Plaintiff was held in segregation for thirty days. During that time, he was not

permitted to exercise outside and did not receive regular showers. This is not the type of extreme

deprivation that invokes the Eighth Amendment. He also contends that Dusa refused to release

him from his segregation cell and made him late for his dental appointment. This is not a denial of

medical or dental care.


         Furthermore, these claims are directed at individuals who are not named as Defendants in

this action. There are no facts in the Complaint suggesting the individuals named as Defendants

acted with deliberate indifference to satisfy the subjective component of an Eighth Amendment

claim.




                                                   5
                                            CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
